Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1, 3-5, 9-10. When reading the preamble in the context of the entire claim, the recitation “in an electrolytic capacitor used in a frequency range of 100kHz or moreis not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (JP 02288217).
Regarding claim 1, Sakamoto et al. disclose in fig. 1, a foil comprising:
a tunnel-shaped etching pit (2) formed on a surface of the electrode foil (1),
wherein a depth of the etching pit is 12 µm or more and less than 20 µm (table – example 1).
The recitation “an electrolytic capacitor used in a frequency range of 100 kHz or more” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Regarding claim 3, Sakamoto et al. disclose the electrode foil is an aluminum foil (example) .
Regarding claim 4, Sakamoto et al. disclose the claimed invention.  

Regarding claim 9, Sakamoto et al. disclose the claimed invention.  
The recitation “an electrolytic capacitor used in a frequency range of 100 kHz or more” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).

5.	Claim(s) 1, 3-4, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (CN 1848322A).
Regarding claim 1, He discloses a foil comprising:
a tunnel-shaped etching pit (example 1) formed on a surface of the electrode foil (example 1),
wherein a depth of the etching pit is 12 µm or more and less than 20 µm (example 1).
The recitation “an electrolytic capacitor used in a frequency range of 100 kHz or more” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion 
Regarding claim 3, He discloses the electrode foil is an aluminum foil (example 1) .
Regarding claim 4, He discloses the claimed invention.  
The recitation “an electrolytic capacitor used in a frequency range of 100 kHz or more” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Regarding claim 9, He discloses the claimed invention.  
The recitation “an electrolytic capacitor used in a frequency range of 100 kHz or more” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 3-5, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US 6,288,889) in view of He (CN 1848322A)
Regarding claim 1, Komatsu et al. disclose an electrolytic capacitor that can be used in a frequency range of 100 kHz or more (table V) comprising an electrode foil (9 and/or 13).
Komatsu et al. disclose the claimed invention except for a tunnel-shaped etching pit formed on a surface of the electrode foil, wherein a depth of the pit is 12 µm to less than 20 µm.

a tunnel shaped etching pit on a surface of the electrode foil, wherein the etching pit has a depth of 12 µm (example 1 – Fig. 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the anode and cathode foils so that they have etching pits with a depth of 12 µm, since such a modification would form an electrode having desired specific capacitance and mechanical strength. 
The recitation “an electrolytic capacitor used in a frequency range of 100 kHz or more” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Regarding claim 3, Komatsu et al. (and He) disclose the electrode foil is an aluminum foil (example 1).
Regarding claims 4 and 9, Komatsu et al. disclose the electrolytic capacitor can be used in a frequency range of 100 kHz or more (Table V).
The recitation “an electrolytic capacitor used in a frequency range of 100 kHz or more” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Regarding claims 5 and 10, the modified Komatsu et al. disclose the capacitor comprises an anode foil (9) and a cathode foil (13) formed of the electrode foil;
a separator (17) between the anode foil (9) and the cathode foil (13); and
an electrolytic solution mainly containing ethylene glycol (example 24).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0065434
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848